Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

           OFFICE ACTION
            This Office Action is in response to the papers filed on 07 July 2021.

CLAIMS UNDER EXAMINATION
   Claims 18-19, 27-37 and new claims 38-39 have been examined on their merits.

    PRIORITY
 Foreign Priority document FR1103902, filed on 16 December 2011, is acknowledged.



WITHDRAWN REJECTIONS

The rejections made under pre-AIA  35 U.S.C. 103(a) have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-19, 27 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as evidenced by Dictionary.com.

Claim 18 has been amended to recite spraying “the bacterial biomass consisting of a bacteria wherein the biomass is a suspension”. This is interpreted to mean the biomass is in suspension prior to spraying. A cell is defined as a membrane enclosing a nucleus, cytoplasm and organelles (Dictionary.com). Therefore the phrase “consisting of a bacteria” is interpreted to mean the bacterial biomass only contains bacterial cells, and excludes solvents/liquids or other components. Examiner also notes the claim recites the biomass is a suspension. A suspension is defined as “the state in which the particles of a substance are mixed with a fluid but are undissolved” (Dictionary.com). A suspension would require the presence of a fluid. The Instant Specification discloses a suspension is a cream (“suspension (cream)”; [0155]).  Examiner notes that because the Instant Specification discloses bacteria suspension is a cream containing 1.5×1011 CFU per ml, the cells are in a fluid (see Example 1). Therefore it is unclear if the claimed bacteria biomass contains only cells (i.e. excluding all liquids/solvents that would be required to form a suspension) or if the bacteria biomass contains cells and fluid/solvents (but excludes other ingredients). Appropriate clarification is required. Claims 19, 27-39 are included in this rejection because they depend on claim 18. For the purposes of examination, the claim is interpreted to mean the bacteria biomass is a suspension that can contain other ingredients.

Claims 19, 27, 36-37 recite “the composition”. There is a lack of antecedent basis for a composition in amended claim 18. It is unclear what the Applicant is referring to. Appropriate correction is required.

Claim 38 recites “the spraying step is with the cream yeast”. Claim 18 recites two steps that comprise spraying: step ii and step iii. It is unclear which spraying step the Applicant is referring to. Appropriate correction is required.

Claim 39 recites “the spraying step is with the cream yeast”. Claim 18 recites two steps that comprise spraying: step ii and step iii. It is unclear which spraying step the Applicant is referring to. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-19, 27-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnardel et al. (previously cited; Stable biomass based on yeast cells and lactic acid bacteria and process for its preparation, EP0636692 1995) in view of Glatt (previously cited; Fluid bed systems. pages 1-20. 2005) and Sanguansri et al. (New technologies for functional food manufacture. Functional Food Product Development. 2010, pages 1-22) as evidenced by Dictionary.com (previously cited; definition of “cream”), Merriam Webster (definition: possible).




Bonnardel et al. disclose a stable biomass based on yeast cells and lactic acid bacteria (i.e. a bacterial biomass) ([0001]). The yeast cells and lactic acid bacteria are combined together in dry form as to ensure their high survival during the manufacturing process as well as during storage and use ([0003]). Because the yeast cells “survive”, they are broadly interpreted to be “active”. Because the composition is stored and used, the active dry yeast are recovered and a composition is obtained.

The art teaches a method that comprises drying yeast to obtain granules ([0020]). The Examiner notes Example 2 discloses yeast is dried in a “dry hot air current” ([0037]).
Said yeast granules “in motion” are sprayed in a mixer or in fluidization with a cream of lactic acid bacteria containing at least 14% dry matter possibly containing processing aids protecting them during drying ([0020]). Because the yeast granules are “in motion”, they are interpreted to be introduced to a mixer. Further, In Example 2, the art teaches bacteria cream is sprayed on yeast particles in a rotating cylinder mixer ([0039]). Therefore the yeast have been introduced to a mixer. As evidenced by Dictionary.com, a cream is a thick liquid. Because bacteria are present in the cream, it is broadly interpreted to be a suspension. As set forth above, the art teaches spraying a cream (hence, suspension) of microbes comprising more than 5% (i.e. at least 14%) dry matter of bacteria.

As set forth above, the art teaches a cream of lactic acid bacteria that “possibly” contain processing aids protecting them during drying. The term “possible” means “something that may or may not occur” (Merriam Webster Dictionary). Therefore the art is 

Drying is optionally carried out in a stream of hot air such as fluidization during so as to bring the granules to at least 92% solids and preferably at least 93% ([0020]).
In Example 2, the art teaches the product obtained is “rapidly and gently” dried in a stream of dehydrated and hot air in a fluidized bed (hence, a fluidized air bed) ([0040]). Therefore the art teaches drying by means of a stream of hot air. The art defines “gentle drying” as “drying for less than one hour where the temperature of the biomass does not exceed 40 degrees Celsius and preferably 35 degrees Celsius” ([0030]). The art teaches this method provides coated granules consisting of yeast cells at their periphery by cells of lactic acid bacteria ([0022]). Bonnardel teaches the lactic acid bacteria belongs to the genera Lactobacillus, Streptococcus or Leuconostoc (see page 2, first bullet point). The art teaches the disclosed process has the advantage that it produces “homogenous products” ([0015]) that are “substantially regular and identical” ([0016]). Bonnardel teaches a product (hence, the coated yeast) can be produced with 17% bacteria after drying (apres sechage, pertes bacteriennes en %) ([0040]).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
While the art teaches the use of a hot air fluidized bed to dry the coated granules, the art does not explicitly teach simultaneous dying and coating. While the art teaches a dry hot air current, the art does not explicitly teach the current is ascending.

Examiner notes claim 11 of the reference states the following:
11. Process of preparation according to Claim 9 of a biomass according to one of the Claims 1 to 6 and 8, characterized by the fact:
- that the yeast is dried separately in such a way as to obtain fine granules with a diameter smaller than 1 mm,
- that a cream of lactic bacteria with at least 14% of dry matter and optionally containing technological auxiliaries or yeasts protecting them during the desiccation is sprayed onto the said granules in movement,
- that optionally a complementary drying in a current of hot air such as fluidisation drying is performed in such a way as to bring the granules to at least 92% dry matter and preferably to at least 93% dry matter.

While the art suggests using protecting technological auxiliaries or yeasts, the art discloses they can be added to the cream of bacteria.  The art does not teach spraying them on the yeast after the bacteria cream is sprayed on the yeast.

Sanguansri et al. teach probiotics are live microorganisms that must remain alive during processing, storage and gastric transit to fulfil their desired function in the body (page 12, first paragraph). As probiotics are sensitive to heat and moisture, keeping them alive during food processing and storage is not easy (same cited section). Processes that have been used to encapsulate probiotics include spray coating, spray-drying, extrusion, emulsification and gel particle technologies (page 12, second paragraph). The art discloses native starch and modified starch are used as encapsulating materials (Table 1.2). Examiner notes that while Sanguansri teaches starch-based encapsulation was shown by  Lahtinen et al. (2007) to have no effect on improving  the viability of Bifidobacterium longum strains (page 12, second paragraph), the art does not teach away from using starch as a cryoprotectant for other strains.

Glatt teaches fluid bed processors have been used in the pharmaceutical industry since the 1950’s (page 2, left column). Initially used for drying, the disclosure teaches spray nozzles have been added to develop fluid bed systems into granulators (same cited section). The art teaches a fluid bed system that allows drying and coating in an “uninterrupted process” (see page 3, right side, GPCG series). The art illustrates a GPCG PRO/PLUS system comprising an HS Wurster that can dry and coat particles and powders. Heat rises from the bottom of the insert. Therefore heat ascends. The disclosure also illustrates a spray nozzle. The disclosure teaches the Wurster allows amazingly fast, gentle and uniform drying that comprises a spray nozzle (page 3, left side).The illustration indicates these process happen together (hence, simultaneously). 

It would have been obvious to one of ordinary skill at the time of the claimed invention to combine the teachings of the prior art by using a hot air fluidized bed that uses ascending hot air and allows simultaneous spraying and drying to coat the particles disclosed by Bonnardel. One would have been motivated to do so since Bonnardel teaches a method of coating particles that comprises coating and drying using a fluidized air bed, and Glatt teaches fluidized air beds that can coat and dry particles simultaneously. Further, Glatt teaches a fluidized air bed that applies ascending currents of heat. One would have had a reasonable expectation of success since Bonnardel teaches a fluidizing system that allows gentle drying and coats particles, and Glatt teaches a fluidizing system that allows gently drying and coats particles. One 

Bonnardel teaches the use of bacteria as a biomass, and teaches said biomass is a probiotic ([0006]). It would have been obvious to spray the bacteria disclosed by Bonnardel with starch. One would have been motivated to do so since Bonnardel suggests the use of a protecting aid and Sanguansri teaches starch can be used as a protecting aid for probiotics and can be applied by spraying. One would have had a reasonable expectation of success since Sanguansri teaches starch can be used as an encapsulating material. One would have expected similar results since both references are directed to methods of protecting probiotics.

It would have been obvious to evenly coat the yeast. One would have been motivated to do so since Bonnardel teaches the disclosed process has the advantage that it produces “homogenous products” ([0015]) that are “substantially regular and identical” ([0016]).One would prepare an evenly coated yeast to produce a homogenous product. Because Bonnardel teaches the yeast provide a protective effect for the bacteria, one would evenly coat the yeast to ensure better viability of the bacteria. 

Examiner notes step iv) recites “obtaining said composition”. Therefore step vi) is the result of performing steps i-iii. Because each of the claimed steps is rendered obvious, and Bonnardel teaches a composition, a step of obtaining a composition is rendered obvious. Therefore claim 18 is rendered obvious as claimed (claim 18).

Bonnardel teaches a product (hence, composition) can be produced with 17% bacteria after drying (apres sechage) ([0040]). Therefore claim 19 is included in this rejection (claim 19).

Bonnardel teaches a product (hence, composition) can be produced with 17% bacteria after drying (apres sechage) ([0040]). Therefore claim 27 is included in this rejection (claim 27).

As set forth above, Sanguansri discloses native starch and modified starch are known encapsulating agents. It would have been obvious to try using one of the cited starches as a processing aid. One would have been motivated to do so since Bonnardel suggests the use of a protecting aid and Sanguansri teaches native or modified starch can be used as a protecting aid for probiotics and can be applied by spraying. The skilled artisan would use ingredients known to protect probiotics in a method that suggests the use of processing aids to protect probiotics (i.e. Bonnardel). One would have had a reasonable expectation of success since Sanguansri teaches starch can be used as an encapsulating material. One would have expected similar results since both references are directed to methods of protecting probiotics. Therefore claim 28 is included in this rejection (claim 28).

Bonnardel teaches the yeast granules are sprayed in a mixer or in fluidization with a cream of lactic acid bacteria containing at least 14% of dry matter possibly containing claim 29).

The biomass produced may be “granules or spherules” ([0018]). Therefore claim 30 is included in this rejection (claim 30).

Bonnardel teaches the second method can be used to prepare fine granules with a diameter of less than 1 mm ([0020]). Less than 1mm encompasses a range of 150 to 1000 µm. While Bonnardel does not explicitly teach this method produces spherules, the MPEP teaches changes in shape are a matter of choice. Further, the MPEP teaches where claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. 


Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the Examiner asserts the claimed concentration is prima facie obvious.  
Therefore spherules with the claimed diameter are rendered obvious (claim 31).

	
The art teaches the yeast to be coated may have a diameter of about 0.3 to 0.6 mm and a length if about 1 mm ([0037]). Therefore the granules would have the dimensions recited in claim 32 (claim 32).

The art teaches the yeast may have at least 95% dry matter ([020]).  Therefore claim 33 is included in this rejection (claim 33).

The yeast may be Saccharomyces ([0017]). Therefore claim 34 is included in this rejection (claim 34).

The bacteria may be Lactobacillus brevis, Lactobacillus plantarum, Lactobacillus casei or Leuconostoc oenos ([0017]). Therefore claim 35 is included in this rejection (claim 35).

Because the method of claim 18 is rendered obvious, it would be expected to produce a composition with the mortality rate under the conditions recited in claim 36. Therefore claim 36 is included in this rejection (claim 36). 

Because the method of claim 18 is rendered obvious, it would be expected to produce a composition with the properties recited in claim 37. Therefore claim 37 is included in this rejection (claim 37).

As set forth above, Bonnardel teaches yeast can be used as a protecting agent. The Instant Specification is interpreted to disclose a cream is a suspension (supra). It would have been obvious to spray a yeast as a protecting agent. One would have been motivated to do so Bonnardel teaches the use of yeast as an agent to protect probiotic claim 38).

Spraying with a starch is rendered obvious on the grounds recited in the rejection of claim 18 above. Therefore claim 39 is included in this rejection (claim 39).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 01 July 2021 are acknowledged. The Applicant argues Bonnardel does not teach or suggest a bacterial biomass consisting of bacteria, and does not teach or suggest the claimed method steps. The arguments state Glatt does not remedy the deficiencies of Bonnardel.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the prior art does not teach spraying the biomass composition consisting of bacteria. New grounds of rejection have been set forth above to address thus limitation. While Bonnardel teaches it is possible to spray yeast with bacteria containing protecting aids, it is not required. It would have 

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653